FILED
                    UNITED STATES COURT OF APPEALS                        AUG 09 2010

                                                                      MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                     U .S. C O U R T OF APPE ALS




FELIPE DE JESUS LAMAS FLORES;                   Nos. 05-70324
EMELIA GARCIA DE LAMAS,                              05-74221

              Petitioners,                      Agency Nos. A077-374-934
                                                            A077-374-935
  v.

ERIC H. HOLDER, Jr., Attorney General,          ORDER

              Respondent.



Before:      RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Lamas Flores and Garcia de Lamas’ petition for panel rehearing is granted.

The memorandum disposition filed on April 14, 2010, is withdrawn. An amended

memorandum disposition will be filed concurrently with this order.